Citation Nr: 0214162	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  91-13 724A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for residuals of fracture 
of the second dorsal vertebra with deformity, currently rated 
as 20 percent disabling. 

(The issues of entitlement to an increased rating for right 
parietal scar, entitlement to an initial rating higher than 
10 percent for residuals of concussion, and entitlement to 
service connection for hardening of the veins and/or other 
circulatory disorder will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1953.

This appeal arises from an October 1990 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that inter alia denied entitlement to 
an increased rating for residuals of fracture of D2 with 
deformity and denied service connection for a low back 
condition.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

In a May 2002 rating decision, the RO established service 
connection for a low back condition (sacroiliac strain, 
degenerative disc disease, degenerative joint disease, and 
scoliosis of the lumbar spine) and assigned a 20 percent 
rating.  The veteran has not expressed any dissatisfaction 
with that rating, thus, it is no longer on appeal.  

The veteran has not requested a hearing on the issues on 
appeal.  

The Board is undertaking additional development on the issues 
of an increased rating for right parietal scar, entitlement 
to an initial rating higher than 10 percent for residuals of 
concussion, and entitlement to service connection for 
hardening of the veins and/or other circulatory disorder, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  Residuals of fracture of the second dorsal vertebra are 
manifested by demonstrable deformity of the T6 vertebral body 
and moderate limitation of motion of the dorsal spine.  

2.  There is no evidence of cord involvement, nerve 
paralysis, a need for a neck brace, muscle spasm, or that the 
veteran is bedridden, or that he requires long leg braces.  

3.  There is no evidence of additional disability due to such 
factors as functional loss due to pain, weakness, 
fatigability, incoordination or pain on movement of the 
dorsal spine.


CONCLUSION OF LAW

The criteria for a schedular rating greater than 20 percent 
for residuals of fracture of the dorsal spine with deformity 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5288 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In an August 1953 rating decision, service connection was 
established for a compression fracture of the 2nd dorsal 
vertebra with painful motion.  A 10 percent rating was 
assigned under Diagnostic Code 5295.  The veteran complained 
of back pain while bending and lifting.  X-rays showed slight 
double scoliosis of the thoracic spine.  

In a September 1986 rating decision, a 20 percent rating was 
assigned under Diagnostic Code 5295-5285 on the basis of 
slight thoracic kyphosis, slight limitation of range of 
motion, and pain to percussion of the 2nd thoracic vertebra.  

In December 1988, the veteran requested an increased rating 
for his spine.  He reported worsening conditions.  The claim 
was denied in an April 1989 rating decision.  

In April 1990, the veteran requested an increased rating for 
all of his service-connected disabilities.  August 1990 X-
rays of the thoracic spine showed old fracture with anterior 
wedge shaped deformity of the C5 [sic] vertebral body.  No 
mention was made of the thoracic spine.  The X-ray impression 
was old fracture of C6 [sic].   

An August 1990 VA orthopedic examination report notes a 
dorsal back deformity with kyphosis.  X-rays showed a 
severely compressed D6 vertebral body with loss of more than 
3/4 of linear height.  

In an October 1990 rating decision, from which this appeal is 
taken, the RO continued a 20 percent rating for residuals of 
fracture of D2 with deformity, but recoded the disability 
under Diagnostic Code 5285-5291.  The RO continued the 20 
percent rating in an August 1994 rating decision.  

An August 1995 VA physical therapy consultation report notes 
the presence of a Dowager's hump (dorsal kyphosis caused by 
multiple wedge fractures of the thoracic vertebrae; see hump, 
Dorland's Illustrated Medical Dictionary 780 (28th ed. 
1994)).  

An April 2001 VA consultation report reflects that the 
veteran reported neck, back, and shoulder pain.  The report 
notes that a September 1996 cervical myelogram showed an old 
compression fracture at approximately T5 but no other 
thoracic spine abnormality.

In September 2001, the veteran requested another evaluation.  

A December 2001 VA compensation and pension examination 
report reflects that the mid to upper spine had a somewhat 
kyphotic appearance.  The examiner noted that spine range of 
motion was limited but that it was difficult to assess 
extension in both the thoracic and the lumbar spines.  The 
spine had essentially zero degrees to 5 degrees of backward 
extension, 60 degrees of forward flexion at the waist.  The 
examiner reported that the thoracic spine was limited to 5 to 
10 degrees in rotation both left and right, and to 15 to 20 
degrees in lateral bending, both left and right, and noted 
that X-rays showed a compression fracture deformity of 
greater than 50 to 60 percent at the T6 vertebra and 
significant scoliosis at the thoracic to mid lumbar region 
with rotation at the same point of approximately 20 degrees.  

A December 2001 VA peripheral nerves examination report does 
not contain any evidence of dorsal spine disability.  

A February 2002 VA spine examination report reflects that the 
examiner reviewed the claims file.  The veteran did not 
complain specifically of any thoracic spine pain; however, he 
did mention occasional stiffness.  The examiner reported 
slight increased thoracic kyphosis, but no other impairment 
due to the dorsal spine. 

II.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased rating for residuals of 
fracture of the second dorsal vertebra with deformity, 
currently rated as 20 percent disabling, and that the 
requirements of the VCAA have in effect been satisfied.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology which produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

Residuals of fracture of a vertebra warrant a 100 percent 
evaluation if there is spinal cord involvement, the 
individual is bedridden, or requires long leg braces.  With 
lesser cord involvement, the residuals should be rated on the 
basis of limited motion and/or nerve paralysis.  Residuals of 
fracture of a vertebra warrant a 60 percent evaluation if 
there is no spinal cord involvement, but abnormal mobility is 
present which requires a neck brace (jury mast).  In other 
cases, the residuals should be rated on the basis of 
resulting definite limitation of motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  When evaluating the residuals on the basis of 
ankylosis and/or limited motion, evaluations should not be 
assigned for more than one spinal segment by reason of the 
involvement of only the first or last vertebra of an adjacent 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001). 

Limitation of motion of the dorsal (thoracic) spine warrants 
a noncompensable rating if slight and a 10 percent rating if 
either moderate or severe.  38 C.F.R. § 4.71a, Diagnostic 
Code  5291 (2001). 

Residuals of fracture of the second dorsal vertebra is 
manifested by demonstrable deformity of a vertebral body and 
limitation of motion of the dorsal spine.  According to the 
December 2001 VA examination report, it is difficult to 
measure dorsal spine movements independently (the dorsal and 
lumbar spines usually move together); however, the examiner 
did note some limitation of motion in all planes, perhaps 
most noticeably in rotation to the left and right.  The Board 
does not find that any limitation of motion attributable to 
the dorsal spine is more than moderate in degree.  There is 
no evidence of cord involvement, or that the veteran is 
bedridden, or that he requires long leg braces.  There is no 
evidence of nerve paralysis due to the dorsal spine or that 
he needs a neck brace.  There is no evidence of muscle spasm 
due to the dorsal spine.  

Considering the tenets of DeLuca, the Board must inquire 
whether there is any additional functional limitation.  In 
this case there simply is no evidence of additional 
disability due to such factors as functional loss due to 
pain, weakness, fatigability, incoordination or pain on 
movement of the dorsal spine.  Returning to Diagnostic Code 
5285, however, where residuals of vertebral fracture are at 
issue, 10 percent is added for demonstrable deformity of a 
vertebral body.  In this case, there is demonstrable 
deformity of a vertebral body, thus, a 10 percent rating is 
to be added.  Overall then, the Board agrees with the RO that 
the dorsal spine disability is productive of no more than a 
20 percent rating.  The Board must therefore find that the 
preponderance of the evidence is against the claim for an 
increased rating and the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). 

The Board will defer consideration of 38 C.F.R. § 3.321(b) 
(2001) pending development of other issues on appeal. 


ORDER

An increased rating for residuals of fracture of the second 
dorsal vertebra is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

